Order denying appellant’s application for a stay of arbitration and directing that arbitration proceed in accordance with the rules of the American Arbitration Association for determination and award with respect to certain questions therein stated, reversed on the law, with $10 costs and disbursements, and appellant’s motion for a stay of the arbitration granted, with $10 costs. In our opinion the so-called arbitration clause in the agreement does not constitute an agreement to submit to arbitration the precise matters as to which arbitration was sought and directed. (Matter of Lehman v. Ostrovsky, 264 N. Y. 130; Finsilver, Still é Moss v. Goldberg, Maas & Co., 253 N. Y. 382, 390; Matter of Marchant v. Mead-Morrison Mfg. Co., 252 N. Y. 284, 299, 303; Matter of Kelley, 240 N. Y. 74, 78.) Carswell, Acting P. J., Johnston, Adel, Nolan and Sneed, JJ., concur. [See post, p. 943.]